                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                               No. 05-CR-2019-LRR
 vs.                                                ORDER REGARDING
                                                 MAGISTRATE’S REPORT AND
 PERPECTO RICO-PEREZ.                               RECOMMENDATION
                                                 CONCERNING DEFENDANT’S
               Defendant.                              GUILTY PLEA



                      I. INTRODUCTION AND BACKGROUND
       On May 20, 2005, a three-count Indictment (docket no. 1) was filed against
Defendant Perpecto Rico-Perez. On July 21, 2020, Defendant appeared before United
States Magistrate Judge Mark A. Roberts and entered a plea of guilty to Count 3 of the
Indictment. On July 22, 2020, Judge Roberts filed a Report and Recommendation in
which he recommended that the court accept Defendant’s guilty plea. No objections to the
Report and Recommendation were filed and the deadline for filing objections has passed.
The court, therefore, undertakes the necessary review of Judge Roberts’s recommendation
to accept Defendant’s plea in this case.
                                   II. ANALYSIS
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Criminal Procedure 59(b) provides for




       Case 6:05-cr-02019-LRR-MAR Document 24 Filed 08/06/20 Page 1 of 2
review of a magistrate judge’s report and recommendation on dispositive motions, where
objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.
Fed. R. Civ. P. 59(b)(3).1
       In this case, no objections have been filed, and it appears to the court upon review
of Judge Roberts’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of
July 22, 2020, and ACCEPTS Defendant’s plea of guilty to Count 3 of the Indictment.
       IT IS SO ORDERED.
       DATED this 6th day of August, 2020.




       1
        United States v. Cortez Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016)
(per curiam), suggests that a defendant may have the right to de novo review of a
magistrate judge’s recommendation to accept a plea of guilty even if no objection is filed.
But see 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). The district court judge will
undertake a de novo review of the Report and Recommendation if a written request for
such review is filed within fourteen days after this order is filed.


      Case 6:05-cr-02019-LRR-MAR Document 24 Filed 08/06/20 Page 2 of 2
